            Case 4:20-cv-05640-YGR Document 571-3 Filed 05/03/21 Page 1 of 2




 1   Molly N. Tullman (CA State Bar No. 244928)
     James Howard
 2   Ramie O. Snodgrass
     DAVIS WRIGHT TREMAINE LLP
 3   505 Montgomery Street, Suite 800
     San Francisco, California 94111
 4   Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
 5   Email: MollyTullman@dwt.com
 6   Attorneys for Nonparty
     Amazon.com Services LLC
 7

 8
 9

10
                                 UNITED STATES DISTRICT COURT FOR THE
11
                                        NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13
     EPIC GAMES, INC.,
14                                                        Case No. 4:20-cv-05640-YGR
                          Plaintiff, Counter-Defendant,
15                                                        [PROPOSED] ORDER GRANTING
     vs.                                                  DEFENDANT APPLE INC.’S
16                                                        ADMINISTRATIVE MOTION TO
     APPLE INC.,                                          SEAL PX-2339 AND NON-PARTY
17                                                        AMAZON.COM SERVICES LLC’S
                           Defendant, Counterclaimant.    JOINDER
18
19

20
              Having considered Defendant Apple Inc.’s Administrative Motion to Seal PX-2339 (the
21
     “Motion to Seal,” Dkt. No. 514) and Nonparty, Amazon.com Services LLC’s (“Amazon”)
22
     Joinder of the Motion to Seal (the “Joinder,” Dkt. No. ___), seeking to seal the portions of PX-
23
     2339 that contain Amazon’s trade secrets and highly confidential proprietary information, and
24
     having considered all materials filed in support thereof,
25

26

27

                                                                   -            Davis Wright Tremaine LLP
     [PROPOSED] ORDER GRANTING MOTION TO SEAL AND JOINDER 1                              L AW O FFICE S
     4814-1407-0247v.3 0051461-001872                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
            Case 4:20-cv-05640-YGR Document 571-3 Filed 05/03/21 Page 2 of 2




 1

 2            IT IS HEREBY ORDERED that the Motion to Seal and Joinder are GRANTED as
 3   follows:
 4
                                               Information
 5                  Exhibit                 Sought to be Sealed                   Ruling
 6

 7    PX-2339                           Preamble

 8                                      Signature Blocks

 9                                      Paragraph 2.2

10                                      Paragraph 4.2

11                                      Paragraph 5.1

12                                      Paragraph 8.3

13                                      Paragraph 8.5

14                                      Paragraph 9.4

15                                      Paragraph 11.2

16                                      Paragraph 14.1

17

18            The unredacted version of PX-2339 is SEALED, but a copy of PX-2339 redacted in

19   accordance with this order may be admitted into evidence at trial.

20

21            IT IS SO ORDERED.

22
              DATED:         _________________, 2021.
23

24
                                                           __________________________________
25                                                         Honorable Yvonne Gonzalez-Rogers
                                                           United States District Judge
26                                                         Northern District of California
27

                                                                  -         Davis Wright Tremaine LLP
     [PROPOSED] ORDER GRANTING MOTION TO SEAL AND JOINDER 2                          L AW O FFICE S
     4814-1407-0247v.3 0051461-001872                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
